Citation Nr: 1122459	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-35 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from June 1972 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A statement of the case was issued to the appellant in July 2010.  In August 2010, the RO received new lay statements from the appellant and his wife.  In her August 2010 statement, the appellant's wife indicated that she had noticed that the appellant had trouble hearing after his return from active service.  She stated that he has had a hearing problem since 1975.  VA regulations require that pertinent evidence submitted by the appellant must be referred to the appropriate rating activity for review and disposition.  A supplemental statement of the case must be furnished to the appellant and his representative, unless the additional evidence received duplicates evidence previously of record which was discussed in the supplemental statement of the case or the additional evidence is not relevant to the issue, or issues on appeal.  38 C.F.R. §§ 19.37, 20.1304 (2010).  The appellant's wife's August 2010 statement is not a duplicate of any evidence previously of record.  His wife had not previously submitted a statement to VA.  Further, the statement is relevant to the appellant's claim, as it indicates that his wife has observed the appellant having hearing problems since 1975.  The appellant has not waived RO consideration of the new evidence and a supplemental statement of the case was not issued following receipt of the new evidence.  Consequently, the case must be remanded for RO consideration of the new evidence and issuance of a supplemental statement of the case.  

The appellant was seen for a VA examination in June 2009.  The VA examiner found that without a separation audiogram, it is not possible to provide an opinion, other than one based upon speculation, concerning the relationship of the appellant's hearing loss to his noise exposure while in service.  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court noted that it must be clear, from some combination of the examiner's opinion and Board's analysis of the record, that the examiner has not invoked the phrase "without resort to mere speculation" as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.  Id. at 387.  The Board notes that the appellant reported that he was exposed to high levels of noise while working in the Armor Division firing big guns from tanks.  See August 2010 statement.  The appellant's DD Form 214 reflects that the appellant's military occupation specialty (MOS) was armor crewman, a job classification in which it is highly probable that noise exposure occurred.  See Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus, Fast Letter 10-35 (Dep't of Veterans Affairs Veterans, Sept. 2, 2010).  Based on this history, the Board finds the appellant was likely exposed to loud noise in-service.  The Board also notes that evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  It is not clear from the June 2009 VA examiner's opinion whether the examiner considered the appellant's statements about exposure to loud noise in service and his statements asserting continuity of symptomatology since service.  The examiner also did not note that the appellant denied having hearing loss in a January 1975 report of medical history.  Thus, it is not clear whether the examiner considered all of the evidence of record.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board finds that the rationale for the opinion is inadequate and a new VA opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to an appropriate VA clinician for review, and to provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss is etiologically related to service.  The VA examiner should consider the appellant's military occupational specialty as an armor crewman, his statements concerning his exposure to loud noise in service, his assertion that he has had hearing loss since service, and the January 1975 report of medical history, in which the appellant denied having hearing loss.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  If additional clinical examination of the Veteran is deemed necessary by the clinician in order to render the requested opinion, the Veteran should be scheduled for such examination.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for bilateral hearing loss, to include the August 2010 lay statements from the appellant and his wife.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



